Plaintiff and defendant were married in 1944. After a separation agreement was entered into in 1952, disposing of the property rights of the parties, defendant went to Nevada, obtained a divorce, remarried, and is now living in New Jersey with his second wife. In this action to declare the Nevada divorce decree invalid and that plaintiff is the lawful wife of defendant, the latter appeals from a resettled order denying his motion to dismiss the amended complaint made on the ground that the court does not have and should not exercise jurisdiction. Order affirmed, with $10 costs and disbursements. (Baumann v. Baumann, 222 App. Div. 460; 250 N. T. 382.) Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.